In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0422V
                                      Filed: August 14, 2015

****************************
KATELYN ROACH,             *
                           *
                           *
               Petitioner, *                               Damages Decision Based on Proffer;
                           *                               Tetanus, Diphtheria, and Acellular
v.                         *                               Pertussis (“Tdap”) Vaccine; Shoulder
                           *                               Injury Related to Vaccine Administration
                           *                               (“SIRVA”); Special Processing Unit
SECRETARY OF HEALTH        *                               (“SPU”)
AND HUMAN SERVICES,        *
                           *
               Respondent. *
****************************

Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Debra Begley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Vowell, Chief Special Master:

       On April 27, 2015, Katelyn Roach filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleged that as a result of a tetanus,
diphtheria, and acellular pertussis (“Tdap”) vaccination on October 14, 2014, petitioner
suffered a shoulder injury related to vaccine administration (“SIRVA”). Petition at 1.
The case was assigned to the Special Processing Unit (“SPU”) of the Office of Special
Masters.

     On July 30, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation. On August 14, 2015, respondent filed a proffer on award of
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
compensation (“Proffer”) detailing compensation for all elements of compensation to
which petitioner would be entitled under § 300aa-15(a). According to respondent’s
Proffer, petitioner agrees to the proposed award of compensation.

      Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $95,000.00 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under §
300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3


IT IS SO ORDERED.
                                                                 s/Denise K. Vowell
                                                                 Denise K. Vowell
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************************
KATELYN ROACH,                      *
                                    *
                  Petitioner,       *                        No. 15-422V
                                    *                        CHIEF SPECIAL MASTER
v.                                  *                        DENISE K. VOWELL
                                    *
SECRETARY OF HEALTH AND             *
HUMAN SERVICES,                     *
                                    *
                  Respondent.       *
*************************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For purposes of this proffer, the term “vaccine-related” is as described in Respondent’s

Rule 4(c) Report, filed on July 30, 2015, conceding entitlement in this case. Based upon the

evidence of record, respondent proffers that petitioner should be awarded $85,000.00 in pain and

suffering and $10,000.00 for lost wages. This represents all elements of competition to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a) for her vaccine-related injury.1

Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following:




       1
         Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
               A lump sum of $95,000.00 in the form of a check payable to petitioner, Katelyn
               Roach. This amounts accounts for all elements of compensation under 42 U.S.C.
               § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division

                                                     VINCENT J. MATANOSKI
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     MICHAEL P. MILMOE
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division

                                                     /s/ DEBRA A. FILTEAU BEGLEY
                                                     DEBRA A. FILTEAU BEGLEY
                                                     Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Phone: (202) 616-4181
Dated: August 14, 2015                               Fax:     (202) 353-2988




                                                 2